IN THE UNITED STATES DISTRICT COURT E ie = Hy)
EASTERN DISTRICT OF CALIFORNIA é a.
UNITED STATES OF AMERICA, OCT 09 2079
Plaintiff,

CLERK, U.S. DisTAIGT ¢
EASTEHN THiey POUT a
v. CRNO: 1:19-CR-00020 LJo/Sk

 

PABLO.G. RIVERA

Defendant.

 

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum 0 Ad Testificandum
Name of Detainee: Pablo G. Rivera |
Detained at Fresno County Jail
Detainee is: a.) CX charged in this district by: Indictment (Information LA Complaint
charging detainee with: 18U.S.C.§11l(a)(l)

or b.) UO a witness not otherwise available by ordinary process of the Court
Detainee will: a.) return to the custody of detaining facility upon termination of proceedings

or b.) CL] be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on October u, 2019 in the Eastern District of California at 2:00 p.m.

 

 

 

Signature: /s/ Justin Gilio
Printed Name & Phone No: Justin Gilio; 559/497-4000
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum C1 Ad Testificandum

well as the United States Marshal's Service

er 11,2019, and further proceedings to
in the-abeve-named custedian, -

; Honorgble’ Barbara A, McAulfff 7
U.S. MAGISTRATE JUDGE

The above application is granted and the above-named custodian,
for this district, is hereby eye eh to produce the named detainee, on,
f
(

  
  
  
 

be had in this cause, f at the ans of said proceedings to retu
v

2

Dated: fi f
oe

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if XlMale [Female
Booking or CDC #: 1911452 DOB: 06/27/1984
Facility Address: 1225 M Street, Fresno, CA , Race: = Hispanic
Facility Phone: 559 600-8600 FBI]#: 581061KC7
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)

 
